
      
        DEPARTMENT OF TRANSPORTATION
        National Highway Traffic Safety Administration
        49 CFR Part 541
        [Docket No. NHTSA 2005-20278]
        RIN 2127-AJ53
        Preliminary Theft Data; Motor Vehicle Theft Prevention Standard
        
          AGENCY:
          National Highway Traffic Safety Administration (NHTSA), Department of Transportation.
        
        
          ACTION:
          Publication of preliminary theft data; request for comments.
        
        
          SUMMARY:
          This document requests comments on data about passenger motor vehicle thefts that occurred in calendar year (CY) 2003 including theft rates for existing passenger motor vehicle lines manufactured in model year (MY) 2003. The preliminary theft data indicate that the vehicle theft rate for CY/MY 2003 vehicles (1.84 thefts per thousand vehicles) decreased by 26.1 percent from the theft rate for CY/MY 2002 vehicles (2.49 thefts per thousand vehicles).
          Publication of these data fulfills NHTSA's statutory obligation to periodically obtain accurate and timely theft data, and publish the information for review and comment.
        
        
          DATES:
          Comments must be submitted on or before May 2, 2005.
        
        
          ADDRESSES:
          You may submit comments [identified by DOT Docket No. NHTSA-2005-20278 and or RIN number 2127-AJ53] by any of the following methods:
          • Web site: http://dms.dot.gov. Follow the instructions for submitting comments on the DOT electronic docket site.
          • Fax: 1-202-493-2251.
          • Mail: Docket Management Facility; U.S. Department of Transportation, 400 Seventh Street, SW., Nassif Building, Room PL-401, Washington, DC 20590-001.
          • Hand Delivery: Room PL-401 on the plaza level of the Nassif Building, 400 Seventh Street, SW., Washington, DC, between 9 a.m. and 5 p.m., Monday through Friday, except Federal Holidays.
          • Federal eRulemaking Portal: Go to http://www.regulations.gov. Follow the online instructions for submitting comments.
          
            Instructions: All submissions must include the agency name and docket number or Regulatory Identification Number (RIN) for this rulemaking. For detailed instructions on submitting comments and additional information on the rulemaking process, see the Public Participation heading of the Supplementary Information section of this document. Note that all comments received will be posted without change to http://dms.dot.gov including any personal information provided. Please see the Privacy Act heading under Regulatory Notices. 
          
            Docket: For access to the docket to read background documents or comments received, go to http://dms.dot.gov at any time or to Room PL-401 on the plaza level of the Nassif Building, 400 Seventh Street, SW., Washington, DC, between 9 a.m. and 5 p.m., Monday through Friday, except Federal Holidays.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Ms. Deborah Mazyck, Office of International Policy, Fuel Economy and Consumer Programs, NHTSA, 400 Seventh Street, SW., Washington, DC 20590. Ms. Mazyck's telephone number is (202) 366-0846. Her fax number is (202) 493-2290.
        
      
      
        SUPPLEMENTARY INFORMATION:
        NHTSA administers a program for reducing motor vehicle theft. The central feature of this program is the Federal Motor Vehicle Theft Prevention Standard, 49 CFR part 541. The standard specifies performance requirements for inscribing or affixing vehicle identification numbers (VINs) onto certain major original equipment and replacement parts of high-theft lines of passenger motor vehicles.
        The agency is required by 49 U.S.C. 33104(b)(4) to periodically obtain, from the most reliable source, accurate and timely theft data, and publish the data for review and comment. To fulfill the § 33104(b)(4) mandate, this document reports the preliminary theft data for CY 2003 the most recent calendar year for which data are available.
        In calculating the 2003 theft rates, NHTSA followed the same procedures it used in calculating the MY 2002 theft rates. (For 2002 theft data calculations, see 69 FR 53354, September 1, 2004). As in all previous reports, NHTSA's data were based on information provided to the agency by the National Crime Information Center (NCIC) of the Federal Bureau of Investigation. The NCIC is a governmental system that receives vehicle theft information from nearly 23,000 criminal justice agencies and other law enforcement authorities throughout the United States. The NCIC data also include reported thefts of self-insured and uninsured vehicles, not all of which are reported to other data sources. The 2003 theft rate for each vehicle line was calculated by dividing the number of reported thefts of MY 2003 vehicles of that line stolen during calendar year 2003, by the total number of vehicles in that line manufactured for MY 2003, as reported by manufacturers to the Environmental Protection Agency.
        The preliminary 2003 theft data show a decrease in the vehicle theft rate when compared to the theft rate experienced in CY/MY 2002. The preliminary theft rate for MY 2003 passenger vehicles stolen in calendar year 2003 decreased to 1.84 thefts per thousand vehicles produced, a decrease of 26.1 percent from the rate of 2.49 thefts per thousand vehicles experienced by MY 2002 vehicles in CY 2002. For MY 2003 vehicles, out of a total of 217 vehicle lines, 21 lines had a theft rate higher than 3.5826 per thousand vehicles, the established median theft rate for MYs 1990/1991 (See 59 FR 12400, March 16, 1994). Of the 21 vehicle lines with a theft rate higher than 3.5826, 18 are passenger car lines, 2 are multipurpose passenger vehicle lines, and one is a light-duty truck line.

        In Table I, NHTSA has tentatively ranked each of the MY 2003 vehicle lines in descending order of theft rate. Public comment is sought on the accuracy of the data, including the data for the production volumes of individual vehicle lines.
        Comments must not exceed 15 pages in length (49 CFR 553.21). Attachments may be appended to these submissions without regard to the 15 page limit. This limitation is intended to encourage commenters to detail their primary arguments in a concise fashion.
        If a commenter wishes to submit certain information under a claim of confidentiality, three copies of the complete submission, including purportedly confidential business information, should be submitted to the Chief Counsel, NHTSA, at the street address given above, and two copies from which the purportedly confidential information has been deleted should be submitted to Dockets. A request for confidentiality should be accompanied by a cover letter setting forth the information specified in the agency's confidential business information regulation. 49 CFR part 512.
        All comments received before the close of business on the comment closing date indicated above for this document will be considered, and will be available for examination in the docket at the above address both before and after that date. To the extent possible, comments filed after the closing date will also be considered. Comments on this document will be available for inspection in the docket. NHTSA will continue to file relevant information as it becomes available for inspection in the docket after the closing date, and it is recommended that interested persons continue to examine the docket for new material.
        Those persons desiring to be notified upon receipt of their comments in the rules docket should enclose a self-addressed, stamped postcard in the envelope with their comments. Upon receiving the comments, the docket supervisor will return the postcard by mail.
        Privacy Act

        Anyone is able to search the electronic form of all comments received into any of our dockets by the name of the individual submitting the comment (or signing the comment, if submitted on behalf of an association, business, labor union, etc.). You may review DOT's complete Privacy Act Statement in the Federal Register published on April 11, 2000 (Volume 65, Number 70; Pages 19477-78) or you may visit http://dms.dot.gov.
        
        
          Authority:
          49 U.S.C. 33101, 33102 and 33104; delegation of authority at 49 CFR 1.50.
        
        
          Preliminary Report of Theft Rates for Model Year 2003 Passenger Motor Vehicles Stolen in Calendar Year 2003 
          
            Manufacturer 
            Make/model (line) 
            Thefts 2003 
            Production (Mfr's) 2003 
            2003 theft rate (per 1,000 
              vehicles 
              produced) 
            
          
          
            1 DAIMLERCHRYSLER 
            DODGE STRATUS 
            682 
            62,496 
            10.9127 
          
          
            2 DAIMLERCHRYSLER 
            DODGE INTREPID 
            392 
            40,366 
            9.7111 
          
          
            3 MITSUBISHI 
            MONTERO 
            94 
            13,604 
            6.9097 
          
          
            4 MITSUBISHI 
            DIAMANTE 
            57 
            9,981 
            5.7109 
          
          
            5 TOYOTA 
            TUNDRA PICKUP 
            162 
            28,981 
            5.5899 
          
          
            6 DAIMLERCHRYSLER 
            SEBRING 
            180 
            35,599 
            5.0563 
          
          
            7 MITSUBISHI 
            MONTERO SPORT 
            174 
            35,508 
            4.9003 
          
          
            8 MITSUBISHI 
            GALANT 
            468 
            97,418 
            4.8040 
          
          
            9 JAGUAR 
            XJR 
            4 
            845 
            4.7337 
          
          
            10 DAIMLERCHRYSLER 
            DODGE NEON 
            590 
            127,902 
            4.6129 
          
          
            11 DAIMLERCHRYSLER 
            CHRYSLER SEBRING CONVERTIBLE 
            61 
            13,337 
            4.5737 
          
          
            12 DAIMLERCHRYSLER 
            CHRYSLER CONCORDE 
            61 
            13,690 
            4.4558 
          
          
            13 DAIMLERCHRYSLER 
            CHRYSLER 300M 
            61 
            13,719 
            4.4464 
          
          
            14 SUZUKI 
            AERIO 
            150 
            33,931 
            4.4207 
          
          
            15 FORD MOTOR CO 
            FORD MUSTANG 
            598 
            143,823 
            4.1579 
          
          
            16 NISSAN 
            SENTRA 
            293 
            71,734 
            4.0845 
          
          
            17 GENERAL MOTORS 
            OLDSMOBILE ALERO 
            333 
            86,229 
            3.8618 
          
          
            18  MITSUBISHI 
            LANCER 
            283 
            75,585 
            3.7441 
          
          
            19 JAGUAR 
            XK8 
            8 
            2,151 
            3.7192 
          
          
            20 VOLVO 
            S40 
            111 
            3,014 
            3.6496 
          
          
            21 MITSUBISHI 
            ECLIPSE 
            333 
            92,062 
            3.6171 
          
          
            22 GENERAL MOTORS 
            PONTIAC GRAND PRIX 
            249 
            70,395 
            3.5372 
          
          
            23 DAIMLERCHRYSLER 
            CHRYSLER VOYAGER VAN 
            72 
            20,642 
            3.4880 
          
          
            24 NISSAN 
            MAXIMA 
            211 
            62,537 
            3.3740 
          
          
            25 GENERAL MOTORS 
            CHEVROLET MONTE CARLO 
            228 
            67,610 
            3.3723 
          
          
            26 BMW 
            M3 
            30 
            8,964 
            3.3467 
          
          
            27 GENERAL MOTORS 
            PONTIAC GRAND AM 
            450 
            145,150 
            3.1002 
          
          
            28 FORD MOTOR CO. 
            LINCOLN LS 
            72 
            23,472 
            3.0675 
          
          
            29 HONDA 
            S2000 
            24 
            7,8623 
            3.0527 
          
          
            30 SUZUKI 
            VITARA/GRAND 
            108 
            35,437 
            3.0477 
          
          
            31 KIA MOTORS 
            OPTIMA 
            70 
            23,340 
            2.9991 
          
          
            32 DAIMLERCHRYSLER 
            DODGE CARAVAN/GRAND CARAVAN 
            725 
            248,733 
            2.9148 
          
          
            33 GENERAL MOTORS 
            CHEVROLET CAVALIER 
            633 
            218,340 
            2.8991 
          
          
            34 SUBARU 
            IMPREZA 
            67 
            23,333 
            2.8715 
          
          
            35 TOYOTA 
            ECHO 
            101 
            35,276 
            2.8631 
          
          
            36 GENERAL MOTORS 
            CHEVROLET MALIBU 
            507 
            179,565 
            2.8235 
          
          
            37 GENERAL MOTORS 
            CHEVROLET BLAZER S10/T10 
            152 
            54,165 
            2.8062 
          
          
            38 MERCEDES-BENZ 
            215 (CL-CLASS) 
            9 
            3,214 
            2.8002 
          
          
            39 BMW 
            M5 
            5 
            1,902 
            2.6288 
          
          
            40 NISSAN 
            ALTIMA 
            591 
            225,388 
            2.6221 
          
          
            41 JAGUAR 
            XJ8 
            10 
            3,816 
            2.6205 
          
          
            42 VOLVO 
            C70 
            4 
            1,540 
            2.5974 
          
          
            
            43 GENERAL MOTORS 
            BUICK REGAL 
            89 
            35,374 
            2.5160 
          
          
            44 KIA MOTORS 
            SPECTRA 
            176 
            71,249 
            2.4702 
          
          
            45 GENERAL MOTORS 
            BUICK CENTURY 
            363 
            148,506 
            2.4443 
          
          
            46 JAGUAR 
            S-TYPE 
            55 
            22,608 
            2.4328 
          
          
            47 TOYOTA 
            LEXUS SC 
            26 
            10,800 
            2.4074 
          
          
            48 FORD MOTOR CO. 
            LINCOLN TOWN CAR 
            180 
            75,624 
            2.3802 
          
          
            49 TOYOTA 
            COROLLA 
            786 
            330,244 
            2.3801 
          
          
            50 FORD MOTOR CO. 
            FORD FOCUS 
            610 
            257,453 
            2.3694 
          
          
            51 HYUNDAI 
            ACCENT 
            120 
            51,425 
            2.3335 
          
          
            52 NISSAN 
            350Z 
            92 
            39,448 
            2.3322 
          
          
            53 TOYOTA 
            CELICA 
            42 
            18,062 
            2.3253 
          
          
            54 GENERAL MOTORS 
            SATURN LS 
            164 
            71,082 
            2.3072 
          
          
            55 DAIMLERCHRYSLER 
            CHRYSLER PT CRUISER 
            272 
            118,798 
            2.2896 
          
          
            56 HONDA 
            ACURA 3.2 CL 
            37 
            16,327 
            2.2662 
          
          
            57 FORD MOTOR CO. 
            FORD TAURUS 
            757 
            334,329 
            2.2642 
          
          
            58 GENERAL MOTORS 
            PONTIAC SUNFIRE 
            85 
            37,813 
            2.2479 
          
          
            59 BMW 
            7 
            46 
            21,387 
            2.1508 
          
          
            60 HYUNDAI 
            TIBURON 
            87 
            40,830 
            2.1308 
          
          
            61 TOYOTA 
            LEXUS IS 
            30 
            14,445 
            2.0768 
          
          
            62 FORD MOTOR CO. 
            MERCURY MOUNTAINEER 
            95 
            45,950 
            2.0675 
          
          
            63 GENERAL MOTORS 
            CHEVROLET CORVETTE 
            68 
            33,118 
            2.0533 
          
          
            64 GENERAL MOTORS 
            CADILLAC DEVILLE 
            157 
            77,703 
            2.0205 
          
          
            65 HYUNDAI 
            XG 
            18 
            8,942 
            2.0130 
          
          
            66 HONDA 
            ACURA RSX 
            51
             26,035 
            1.9589 
          
          
            67 KIA MOTORS 
            RIO 
            86 
            44,120 
            1.9492 
          
          
            68 MAZDA 
            PROTÉGÉ 
            164 
            84,404 
            1.9430 
          
          
            69 GENERAL MOTORS 
            CADILLAC SEVILLE 
            36 
            18,627 
            1.9327 
          
          
            70 GENERAL MOTORS 
            PONTIAC BONNEVILLE 
            67 
            34,675 
            1.9322 
          
          
            71 MITSUBISHI 
            OUTLANDER 
            93 
            48,273 
            1.9265 
          
          
            72 FORD MOTOR CO. 
            MERCURY SABLE 
            123 
            64,477 
            1.9077 
          
          
            73 DAIMLERCHRYSLER 
            JEEP LIBERTY 
            331 
            177,461 
            1.8652 
          
          
            74 NISSAN 
            INFINITI QX4 
            14 
            7,766 
            1.8027 
          
          
            75 MERCEDES-BENZ 
            220 (S-CLASS) 
            37 
            20,679 
            1.7893 
          
          
            76 TOYOTA 
            MATRIX 
            153 
            87,440 
            1.7498 
          
          
            77 DAIMLERCHRYSLER 
            CHRYSLER TOWN & COUNTRY 
            216 
            123,575 
            1.7479 
          
          
            78 GENERAL MOTORS 
            GMC SONOMA PICKUP 
            71 
            41,164 
            1.7248 
          
          
            79 HYUNDAI 
            SONATA 
            129 
            77,468 
            1.6652 
          
          
            80 DAIMLERCHRYSLER 
            JEEP GRAND CHEROKEE 
            190 
            114,736 
            1.6560 
          
          
            81 MERCEDES-BENZ 
            129 (SL-CLASS) 
            34 
            20,685 
            1.6437 
          
          
            82 GENERAL MOTORS 
            CHEVROLET IMPALA 
            404 
            248,078 
            1.6285 
          
          
            83 FORD MOTOR CO. 
            FORD EXPLORER 
            537 
            332,158 
            1.6167 
          
          
            84 HYUNDAI 
            ELANTRA 
            210 
            130,031 
            1.6150 
          
          
            85 VOLVO 
            S60 
            31 
            19,532 
            1.5871 
          
          
            86 FORD MOTOR CO. 
            FORD ESCAPE 
            240 
            151,770 
            1.5813 
          
          
            87 AUDI 
            A8 
            1 
            643 
            1.5552 
          
          
            88 NISSAN 
            FRONTIER PICKUP 
            105 
            68,372 
            1.5357 
          
          
            89 VOLVO 
            S80 
            12 
            7,927 
            1.5138 
          
          
            90 TOYOTA 
            CAMRY/SOLARA 
            617 
            408,093 
            1.5119 
          
          
            91 GENERAL MOTORS 
            PONTIAC AZTEK 
            44 
            29,564 
            1.4883 
          
          
            92 KIA MOTORS 
            SORENTO 
            63 
            42,837 
            1.4707 
          
          
            93 FORD MOTOR CO. 
            FORD RANGER PICKUP 
            331 
            226,132 
            1.4637 
          
          
            94 DAIMLERCHRYSLER 
            JEEP WRANGLER 
            94 
            64,343 
            1.4609 
          
          
            95 DAIMLERCHRYSLER 
            DODGE DAKOTA PICKUP 
            31 
            21,582 
            1.4364 
          
          
            96 FORD MOTOR CO. 
            FORD CROWN VICTORIA 
            58 
            41,637 
            1.3930 
          
          
            97 NISSAN 
            INFINITI I35 
            24 
            17,334 
            1.3846 
          
          
            98 HONDA 
            ACURA 3.5 RL 
            4 
            2,903 
            1.3779 
          
          
            99 TOYOTA 
            LEXUS GS 
            20 
            14,555 
            1.3741 
          
          
            100 GENERAL MOTORS 
            CHEVROLET S10/T10 PICKUP 
            218 
            159,920 
            1.3632 
          
          
            101 NISSAN 
            INFINITI G35 
            111 
            81,505 
            1.3619 
          
          
            102 TOYOTA 
            TACOMA PICKUP 
            209 
            157,182 
            1.3297 
          
          
            103 FORD MOTOR CO. 
            FORD ESCORT 
            28 
            21,162 
            1.3231 
          
          
            104 TOYOTA 
            4RUNNER 
            133 
            101,254 
            1.3135 
          
          
            105 MAZDA 
            6 
            72 
            54,829 
            1.3132 
          
          
            106 GENERAL MOTORS 
            CHEVROLET TRACKER 
            54 
            41,730 
            1.2940 
          
          
            107 TOYOTA 
            RAV4 
            100 
            77,319 
            1.2933 
          
          
            108 GENERAL MOTORS 
            OLDSMOBILE BRAVADA 
            11 
            8,642 
            1.2729 
          
          
            109 PORSCHE 
            BOXSTER 
            10 
            7,880 
            1.2690 
          
          
            110 GENERAL MOTORS 
            GMC SAFARI VAN 
            11 
            8,738 
            1.2589 
          
          
            
            111 GENERAL MOTORS 
            PONTIAC VIBE 
            88 
            69,941 
            1.2582 
          
          
            112 HONDA 
            CIVIC 
            369 
            300,485 
            1.2280 
          
          
            113 VOLKSWAGEN 
            GOLF/GTI 
            41 
            34,049 
            1.2041 
          
          
            114 FORD MOTOR CO. 
            MERCURY GRAND MARQUIS 
            127 
            105,615 
            1.2025 
          
          
            115 HONDA 
            ACCORD 
            499 
            427,660 
            1.1668 
          
          
            116 GENERAL MOTORS 
            CHEVROLET ASTRO VAN 
            38 
            32,687 
            1.1625 
          
          
            117 TOYOTA 
            PRIUS 
            16 
            13,826 
            1.1572 
          
          
            118 NISSAN 
            XTERRA 
            87 
            75,351 
            1.1546 
          
          
            119 TOYOTA 
            MR2 SPYDER 
            6 
            5,209 
            1.1519 
          
          
            120 ISUZU 
            ASCENDER 
            4 
            3,476 
            1.1507 
          
          
            121 VOLKSWAGEN 
            JETTA 
            171 
            148,729 
            1.1497 
          
          
            122 NISSAN 
            PATHFINDER 
            56 
            48,772 
            1.1482 
          
          
            123 JAGUAR 
            XKR 
            1 
            880 
            1.1364 
          
          
            124 HONDA 
            ACURA 3.2 TL 
            105 
            93,899 
            1.1182 
          
          
            125 GENERAL MOTORS 
            CHEVROLET TRAILBLAZER 
            205 
            194,427 
            1.0544 
          
          
            126 AUDI 
            A6/A6 QUATTRO/S6/AVANT 
            18 
            17,116 
            1.0516 
          
          
            127 ISUZU 
            AXIOM 
            4 
            3,848 
            1.0395 
          
          
            128 MERCEDES-BENZ 
            203 (C-CLASS) 
            65 
            63,327 
            1.0264 
          
          
            129 GENERAL MOTORS 
            CADILLAC CTS 
            69 
            68,264 
            1.0108 
          
          
            130 LAND ROVER 
            FREELANDER 
            10 
            9,985 
            1.0015 
          
          
            131 NISSAN 
            INFINITI Q45 
            3 
            3,034 
            0.9888 
          
          
            132 MAZDA 
            B SERIES PICKUP 
            19 
            19,342 
            0.9823 
          
          
            133 AUDI 
            TT 
            6 
            6,138 
            0.9775 
          
          
            134 TOYOTA 
            LEXUS ES 
            60 
            61,512 
            0.9754 
          
          
            135 MERCEDES-BENZ 
            210 (E-CLASS) 
            61 
            62,547 
            0.9753 
          
          
            136 NISSAN 
            INFINITI M45 
            6 
            6,402 
            0.9372 
          
          
            137 FORD MOTOR CO. 
            FORD EXPLORER SPORT TRAC 
            58 
            62,059 
            0.9346 
          
          
            138 TOYOTA 
            LEXUS LS 
            20 
            21,592 
            0.9263 
          
          
            139 TOYOTA 
            LEXUS GX 
            21 
            22,932 
            0.9158 
          
          
            140 NISSAN 
            MURANO 
            50 
            54,632 
            0.9152 
          
          
            141 BMW 
            5 
            36 
            39,342 
            0.9151 
          
          
            142 FORD MOTOR CO. 
            FORD WINDSTAR VAN 
            134 
            148,016 
            0.9053 
          
          
            143 PORSCHE 
            911 
            9 
            10,027 
            0.8976 
          
          
            144 BMW 
            3 
            90 
            100,589 
            0.8947 
          
          
            145 JAGUAR 
            X-TYPE 
            27 
            30,483 
            0.8857 
          
          
            146 VOLVO 
            XC70 
            8 
            9,175 
            0.8719 
          
          
            147 TOYOTA 
            AVALON 
            59 
            68,872 
            0.8567 
          
          
            148 GENERAL MOTORS 
            GMC ENVOY 
            71 
            83,069 
            0.8547 
          
          
            149 KIA MOTORS 
            SEDONA VAN 
            44 
            51,515 
            0.8541 
          
          
            150 VOLKSWAGEN 
            PASSAT 
            89 
            105,230 
            0.8458 
          
          
            151 GENERAL MOTORS 
            OLDSMOBILE AURORA 
            3 
            3,550 
            0.8451 
          
          
            152 AUDI 
            A4/A4 QUATTRO 
            40 
            47,520 
            0.8418 
          
          
            153 GENERAL MOTORS 
            CHEVROLET VENTURE VAN 
            80 
            96,022 
            0.8331 
          
          
            154 ISUZU 
            RODEO 
            11 
            13,625 
            0.8073 
          
          
            155 MAZDA 
            MX-5 MIATA 
            10 
            12,458 
            0.8027 
          
          
            156 HYUNDAI 
            SANTA FE 
            79 
            98,515 
            0.8019 
          
          
            157 MERCEDES-BENZ 
            208 (CLK-CLASS) 
            25 
            31,560 
            0.7921 
          
          
            158 JAGUAR 
            VANDEN PLAS/SUPER V8 
            1 
            1,26 5 
            0.7905 
          
          
            159 GENERAL MOTORS 
            BUICK LESABRE 
            97 
            124,342 
            0.7801 
          
          
            160 TOYOTA 
            SIENNA VAN 
            33 
            42,688 
            0.7731 
          
          
            161 GENERAL MOTORS 
            SATURN ION 
            73 
            96,382 
            0.7574 
          
          
            162 FORD MOTOR CO. 
            FORD THUNDERBIRD 
            10 
            13,948 
            0.7169 
          
          
            163 MAZDA 
            TRIBUTE 
            33 
            47,099 
            0.7007 
          
          
            164 GENERAL MOTORS 
            PONTIAC MONTANA VAN 
            32 
            45,936 
            0.6966 
          
          
            165 HONDA 
            ELEMENT 
            51 
            75,457 
            0.6759 
          
          
            166 HONDA 
            ACURA MDX 
            36 
            55,826 
            0.6449 
          
          
            167 TOYOTA 
            LEXUS RX 
            22 
            34,745 
            0.6332 
          
          
            168 GENERAL MOTORS 
            BUICK RENDEZVOUS 
            42 
            67,239 
            0.6246 
          
          
            169 TOYOTA 
            HIGHLANDER 
            77 
            128,157 
            0.6008 
          
          
            170 GENERAL MOTORS 
            OLDSMOBILE SILHOUETTE VAN 
            11 
            18,330
             0.6001 
          
          
            171 VOLKSWAGEN 
            NEW BEETLE 
            35 
            58,891 
            0.5943 
          
          
            172 HONDA 
            PILOT 
            71 
            123,095 
            0.5768 
          
          
            173 GENERAL MOTORS 
            SATURN VUE 
            58 
            109,455 
            0.5299 
          
          
            174 BMW 
            Z4 
            12 
            24,198 
            0.4959 
          
          
            175 VOLVO 
            XC90 
            6 
            12,404 
            0.4837 
          
          
            176 VOLVO 
            V70 
            3 
            6,242 
            0.4806 
          
          
            177 GENERAL MOTORS 
            BUICK PARK AVENUE 
            14 
            29,309 
            0.4777 
          
          
            178 SUBARU 
            BAJA 
            7 
            14,966 
            0.4677 
          
          
            
            179 SAAB 
            9-5 
            7 
            15,159 
            0.4618 
          
          
            180 NISSAN 
            INFINITI FX35 
            8 
            17,691 
            0.4522 
          
          
            181 BMW 
            MINI COOPER 
            15 
            33,255 
            0.4511 
          
          
            182 HONDA 
            CR-V 
            61 
            140,449 
            0.4343 
          
          
            183 SAAB 
            9-3 
            13 
            33,653 
            0.3863 
          
          
            184 SUBARU 
            LEGACY/OUTBACK 
            30 
            84,858 
            0.3535 
          
          
            185 VOLVO 
            V40 
            3 
            9,155 
            0.3277 
          
          
            186 SUBARU 
            FORESTER 
            21 
            65,691 
            0.3197 
          
          
            187 MERCEDES-BENZ 
            170 (SLK-CLASS) 
            2 
            6,526 
            0.3065 
          
          
            188 MAZDA 
            MPV VAN 
            10 
            33,563 
            0.2979 
          
          
            189 HONDA 
            ODYSSEY VAN 
            48 
            165,197 
            0.2906 
          
          
            190 GENERAL MOTORS 
            SATURN LW 
            2 
            7,251 
            0.2758 
          
          
            191 NISSAN 
            INFINITI FX45 
            2 
            7,743 
            0.2583 
          
          
            192 ASTON MARTIN 
            VANQUISH 
            0 
            286 
            0.0000 
          
          
            193 ASTON MARTIN 
            VANTAGE 
            0 
            399 
            0.0000 
          
          
            194 AUDI 
            ALLROAD QUATTRO 
            0 
            5,256 
            0.0000 
          
          
            195 AUDI 
            RS6 
            0 
            1,436 
            0.0000 
          
          
            196 AUDI 
            S8 
            0 
            301 
            0.0000 
          
          
            197 BMW 
            Z8 
            0 
            539 
            0.0000 
          
          
            198 DAIMLERCHRYSLER 
            DODGE VIPER 
            0 
            1,707 
            0.0000 
          
          
            199 FERRARI 
            360 
            0 
            885
            0.0000 
          
          
            200 FERRARI 
            456 
            0 
            32 
            0.0000 
          
          
            201 FERRARI 
            575M 
            0 
            167 
            0.0000 
          
          
            202 FERRARI 
            ENZO 
            0 
            102 
            0.0000 
          
          
            203 GENERAL MOTORS 
            CADILLAC FUNERAL COACH/HEARSE 
            0 
            988 
            0.0000 
          
          
            204 GENERAL MOTORS 
            CADILLAC LIMOUSINE 
            0 
            692 
            0.0000 
          
          
            205 HONDA 
            ACURA NSX 
            0 
            176 
            0.0000 
          
          
            206 HONDA 
            INSIGHT 
            0 
            1,011 
            0.0000 
          
          
            207 JAGUAR 
            XJS 
            0 
            594 
            0.0000 
          
          
            208 LAMBORGHINI 
            MURCIELAGO 
            0 
            75 
            0.0000 
          
          
            209 LOTUS 
            ESPRIT 
            0 
            96 
            0.0000 
          
          
            210 MASERATI 
            COUPE/SPYDER 
            0 
            408 
            0.0000 
          
          
            211 MITSUBISHI 
            NATIVA 1
            
            0 
            470 
            0.0000 
          
          
            212 QUANTUM TECH 
            CHEVROLET CAVALIER 
            0 
            313 
            0.0000 
          
          
            213 ROLLS ROYCE 
            BENTLEY 
            0 
            2 
            0.0000 
          
          
            214 ROLLS ROYCE 
            BENTLEY ARNAGE 
            0 
            107
            0.0000 
          
          
            215 ROLLS ROYCE 
            BENTLEY AZURE 
            0 
            35 
            0.0000 
          
          
            216 ROLLS ROYCE 
            CONTINENTAL R 
            0 
            1 
            0.0000 
          
          
            217 VOLKSWAGEN 
            EUROVAN/CAMPER 
            0 
            4,662 
            0.0000 
          
          
            1 This vehicle was manufactured for sale only in Puerto Rico and represents the U.S. version of Mitsubishi's Montero Sport line. 
        
        
          Issued on: February 18, 2005.
          Stephen R. Kratzke,
          Associate Administrator for Rulemaking.
        
      
      [FR Doc. 05-3987 Filed 3-1-05; 8:45 am]
      BILLING CODE 4910-59-P
    
  